Exhibit 10.8

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into effective as of June 24, 2014 (the “Effective Date”) by and between First
Choice ER, LLC, a Texas limited liability company (the “Company”), and Graham
Cherrington (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive entered into a certain employment agreement
dated May 29, 2012 (the “Original Agreement”);

 

WHEREAS, Executive has been serving as the Chief Operating Officer of the
Company and any of its subsidiaries; and

 

WHEREAS, the Company and Executive desire to amend the Original Agreement as
provided below to address and alter the terms and conditions of Executive’s
employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and Executive hereby agree and amend the Original
Agreement as follows

 

1.             Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings given such terms in the Original Agreement.

 

2.             Amendments. The following provisions shall apply, and the
Original Agreement shall be deemed amended as of the Effective Date as follows:

 

(a)           The first sentence of Section 2.1 of the Original Agreement (Base
Salary) shall be stricken and replaced by the following:

 

2.1          Base Salary. The Company shall pay Executive an annual base salary
of $340,000.00 (“Base Salary”), less applicable withholdings, payable in
accordance with the general payroll practices of the Company.

 

(b)           The first sentence of Section 3.2(a) of the Original Agreement
shall be stricken and replaced by the following:

 

(a)           If the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, Executive shall be eligible
to receive a severance payment (the “Severance Payment” ) equal to twelve (12)
months of Base Salary, payable in equal installments in accordance with the
Company’s normal payroll practice, plus the continued medical and dental
benefits described below during the period in which installments of the
Severance Payment are made (the “Severance Period”).

 

(c)           Section 4.1(f) of the Original Agreement shall be stricken in its
entirety and replaced by the following:

 

(f)            the term “Non-Compete Restricted Period” shall mean the period
commencing on the date hereof and terminating twelve (12) months following the
termination of Executive’s employment for any reason.

 

1

--------------------------------------------------------------------------------


 

(d)           Section 6.10(c) of the Original Agreement shall be modified by
adding the following new sentence immediately following the end of the first
sentence of Section 6.10(c):

 

To the extent any of the payments or benefits (including the Severance Payment)
described in Sections 3.2(a) and 3.2(b) constitute “nonqualified deferred
compensation” for purposes of Section 409A, any payment of any such amount or
provision of any such benefit otherwise scheduled to occur prior to the 60th day
following the date of Executive’s termination of employment hereunder, but for
the condition of executing the separation or similar agreement containing a
general release and waiver of claims, shall not be made until the first date
following the 60th day, after which any remaining payments and benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein.

 

3.             Amendment Governs in the Case of Conflict. In the event that any
terms or provisions of the Original Agreement conflict or are inconsistent with
the terms and provisions of this Amendment, the terms of this Amendment shall
govern and control.

 

4.             No Further Modification. Except as amended hereby, the Original
Agreement remains unmodified and in full force and effect.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective as of the Effective Date.

 

 

 

COMPANY

 

FIRST CHOICE ER, LLC

 

 

 

By: Adeptus Health LLC, its Manager

 

 

 

 

By:

/s/ Tim Fielding

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Graham Cherrington

 

Graham Cherrington

 

3

--------------------------------------------------------------------------------